Citation Nr: 0803967	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  00-12 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional left hip 
disability, as a result of VA surgical treatment during 
hospitalization from February 22, 1972, through March 3, 
1972.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This appeal to the  Board of Veterans' Appeals (Board) 
initially arose from an April 2000 rating decision in which 
the RO denied service connection for a hip condition (then 
characterized as bilateral) as not well grounded.  The 
veteran filed a notice of disagreement (NOD) in April 2000, 
in which he clarified that he was not seeking service 
connection for a right hip disability.  The RO issued a 
statement of the case (SOC) in June 2000; the veteran filed a 
substantive appeal, perfecting his appeal, later that same 
month.

In November 2001, the RO readjudicated the veteran's claim 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing statutes and regulations.   Consistent 
with the veteran's assertions and the record, the RO then 
recharacterized the appeal as encompassing the issue on the 
title page, and denied the claim for compensation benefits, 
under 38 U.S.C.A. § 1151, on the merits.

In June 2002, the veteran testified during a hearing before 
RO personnel; the transcript of that hearing is of record.  
The July 2002 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claim on appeal.

In December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The Board notified the veteran and 
his representative of that development in a March 2003 
letter.  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
September 2003, the Board remanded the matter on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for completion of the actions previously 
requested.  The AMC later continued denial of the claim (as 
reflected in an April 2005 SSOC), and returned the matter to 
the Board for further appellate consideration.

In August 2005, the Board again remanded the case to the RO, 
,via the AMC, for completion of the actions previously 
requested.  The AMC later continued denial of the claim (as 
reflected in the February 2006 and August 2007 SSOCs) and 
returned the matter to the Board.

For reasons expressed below, the matter on appeal is, again, 
being remanded to the RO via the AMC.  VA will notify the 
veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for compensation benefits under 38 U.S.C.A. § 
1151 is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The primary goals of the Board's December 2002 development 
memorandum and the September 2003 and August 2005 remands 
were to obtain the veteran's complete medical records of his 
hospitalization at the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania, from February 22, 1972, through 
March 3, 1972; and to obtain medical opinion evidence needed 
to resolve the claim on appeal, either via a supplemental 
opinion from a prior examiner, or by arranging for the 
veteran to undergo further examination.  Because of the 
unavailability of the prior examiners, the RO arranged for 
the veteran to undergo VA orthopedic examinations, which were 
conducted in February 2005 and February 2006; however, the 
VAMC records pertaining to the veteran's hospitalization from 
February 22, 1972, through March 3, 1972-to include doctors' 
orders, operation reports (including bone marrow biopsy 
reports), progress notes, nurses' notes, consultation 
reports, and imaging reports, which are deemed relevant to 
the veteran's claim on appeal-were  not associated with the 
claims file until October 2006.  Thus, neither VA examiner 
was able to review the veteran's 1972 hospitalization 
records.  

Unfortunately, as the record still does not contain a medical 
opinion based on full consideration of the pertinent, 
documentary evidence, pursuant to Stegall, a remand for 
compliance with the directives of the Board's prior remands 
is warranted.  

As such, the RO should arrange for the veteran to undergo 
another VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  In this regard, the record  
reflects that the veteran may have received, and may be 
receiving, additional evaluation and/or treatment of the left 
hip from Pittsburgh VAMC.  .  The claims file currently 
includes VA treatment records from the Pittsburgh VAMC 
through October 27, 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA medical records 
since October 27, 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  The RO should request that the 
veteran submit all evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.   See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Pittsburgh VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's left hip, from October 25, 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should identify all 
disability affecting the veteran's left 
hip, and render an opinion, consistent 
with the record and sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
veteran has additional left hip 
disability that was caused by surgical 
treatment, to include the bone marrow 
biopsy, during VA hospitalization from 
February 22, 1972, through March 3, 1972.  
If so, the physician should also opine 
whether the proximate cause of such 
additional left hip disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the surgical treatment, or (b) an 
event not reasonably foreseeable.  In 
reaching his/her opinion, the examiner 
should comment as to whether, in 
performing the February 1972 surgical 
procedures, any VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for 
compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for 
additional left hip disability, as a 
result of VA surgical treatment during 
hospitalization from February 22, 1972, 
through March 3, 1972, in light of all 
pertinent evidence and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



